United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1651
Issued: December 5, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 23, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 14, 2008 denying an additional schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than an eight percent permanent impairment to
his right leg.
FACTUAL HISTORY
The case was before the Board on a prior appeal. In a decision dated September 29,
2003, the Board set aside a December 3, 2002 Office decision and remanded the case for further
development. The Board noted that the Office did not explain why it selected a diagnosis-based
leg impairment rating of two percent rather than an eight percent anatomic rating for thigh

atrophy. The history of the case is provided in the Board’s prior decision and is incorporated
herein by reference.
By decision dated March 10, 2004, the Office issued a schedule award for an additional
six percent permanent impairment to the right leg. The period of the award was 23.04 weeks
commencing October 1, 2001.
In a report dated December 11, 2006, Dr. Irvin Guterman, an attending orthopedic
surgeon, opined that appellant had a 10 percent right leg permanent impairment. He explained
that appellant had an eight percent impairment for thigh atrophy, and a two percent impairment
for a partial lateral meniscectomy.
An Office medical adviser reviewed the evidence and opined in a February 13, 2008
report that appellant’s right leg impairment was eight percent. The medical adviser explained
that impairment for atrophy could not be combined with a diagnosis-based meniscectomy
impairment.
By decision dated May 14, 2008, the Office determined that appellant was not entitled to
an additional schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulations specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants, the Office has adopted the American Medical Association, Guides to the
Evaluation of Permanent Impairment as the uniform standard applicable to all claimants.2
ANALYSIS
The A.M.A., Guides uses anatomic, functional and diagnosis-based assessments to
evaluate leg impairments. An impairment based on muscle atrophy is an anatomic assessment
based on Table 17-6,3 while an impairment for partial lateral meniscectomy is a diagnosis-based
method under Table 17-33.4 The A.M.A., Guides specifically provide at Table 17-2, that the
evaluator should not combine both muscle atrophy with a diagnosis-based impairment.5
1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
2

A. George Lampo, 45 ECAB 441 (1994).

3

A.M.A., Guides 530, Table 17-6.

4

Id. at 546, Table 17-33.

5

Id. at 526, Table 17-2.

2

Dr. Guterman opined that appellant had a 10 percent right leg impairment, combining an
8 percent muscle atrophy impairment with a 2 percent impairment for the partial lateral
meniscectomy. The Office medical adviser properly found that the A.M.A., Guides preclude
these two evaluation methods from being combined. The Board accordingly finds the Office
properly determined that appellant does not have greater than the eight percent impairment
previously received.
CONCLUSION
The evidence does not establish more than an eight percent permanent impairment to the
right leg.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2008 is affirmed.
Issued: December 5, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

